Hill, J.
On the call of the case in this court the defendant in error moved to dismiss the bill of exceptions, on the ground that the case arose originally by reason of separate actions brought by W. A. Dempsey, J. W. Elliott, and Beck & Jones, for the foreclosure of their three certain materialman’s liens, and that said actions were consolidated into one action, and that thereafter a separate judgment was rendered by the court finding in favor of Beck & Jones in a certain amount, and finding against J. W. Elliott and W. A. Dempsey; that a joint motion for new trial was filed in said case by all of said three parties, and no separate motions for new trial were filed by the parties in the case; and therefore that the Supreme Court is without jurisdiction to entertain said bill of exceptions, in that there is no law or practice authorizing or conferring jurisdiction upon this court to entertain such a writ of error. Held, that this court is without jurisdiction to entertain such a bill of exceptions. There being no provision of law for such procedure, the writ of error must be dismissed. Futch v. Mathis, 148 Ga. 558 (97 S. E. 516); Western Assurance Co. v. Way, 98 Ga. 746 (27 S. E. 167); Brown v. Louisville &c. Railroad Co., and Center v. Fickett Paper Co., 117 Ga. 22-2 (43 S. *368E. 498); Dickey v. State, 101 Ga. 572 (28 S. E. 980); Cutter v. Central Bank, 147 Ga. 754 (95 S. E. 285); Erwin v. Ennis, 104 Ga. 861 (31 S. E. 444); Bates v. Harris, 112 Ga. 32, 34 (37 S. E. 105); Wells v. Coker Banking Co., 113 Ga. 857 (39 S. E. 29'8); Purvis v. Ferst Sons & Co., 114 Ga. 689 (40 S. E. 723); Cole v. Stanley, 118 Ga. 259 (45 S. E. 282); Valdosta Guano Co. v. Hurt, 119 Ga. 909 (47 S. E. 212); Wall v. Mann, 163 Ga. 42 (135 S. E. 407). Writ of error dismissed.

All the Justices concur.